Exhibit Released:Monday, November 17, 2008 Advance Nanotech Reports Third Quarter 2008 Financial Results NEW YORK, NY- Advance Nanotech, Inc. (OTCBB: AVNA) reported financial results for its third quarter and nine month period ended September 30, 2008.Highlights: · Revenues increased to $2.5 million for the nine-month period ended September 30, 2008 from $369,000 for the same period in the previous year · The Company received its first order in environmental chemical detection monitoring from a commercial entity totaling approximately $180,000 · Moved application development laboratory to expanded facility in Cambridge to meet customer demand · Exchange agreement between founding members and management of Owlstone consummated · Completion of $1.15 million placement of senior secured convertible notes · Company appointed Bret Bader as CEO of Advance Nanotech and strengthened its Board of Directors with four additional members “In the third quarter of 2008, we completed several key corporate initiatives relating to the consummation of the exchange agreement, which resulted in my formal appointment as CEO and the addition of four experienced members to our Board of Directors,” commented Bret Bader.“All the while, our Owlstone subsidiary has continued to generate strong growth in revenues from its existing suite of products and the fulfillment of its partner contracts.As Owlstone continues to evolve, we are building a pipeline of sales opportunities with existing products and with applications currently in development. Our continued work in application development has resulted in material progress in key commercial and government areas, all of which we expect will reflect positively on our financial performance. We also continue to evaluate financing options for the purpose of executing on our near and long term business plans.” The Company generated revenues of $1,009,240 in the three months ended September 30, 2008 compared to $100,590 for the three months ended September 30, 2007, representing an increase of $908,650. The Company generated revenues of $2,497,855 in the nine months ended September 30, 2008 compared to $369,376 in the same period of the previous year, representing an increase of $2,128,479.
